Citation Nr: 0722540	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee condition 
as secondary to a service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1961 to 
November 1963.    
      
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction of the this matter was 
transferred to the RO in St. Petersburg, Florida.  The 
veteran currently lives in Ft. Myers, Florida.  The veteran 
also testified at a Board videoconference hearing in March 
2007.   

The veteran also perfected an appeal of the RO's August 2002 
denial of an increased rating for his left ankle disability.  
However, he withdrew that appeal according to a June 2004 
Report of Contact.  See 38 C.F.R. § 20.204 (2006).  
Therefore, that issue is not currently before the Board.


FINDING OF FACT

The competent evidence of record in support of service 
connection for a left knee condition as secondary to a 
service-connected left ankle disability outweighs the 
evidence against secondary service connection.  


CONCLUSION OF LAW

Service connection for a left knee condition as secondary to 
a service-connected left ankle disability is established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b), 
effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 
(September 7, 2006).

The Board is aware of the recent change in 38 C.F.R. § 3.310.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  Since the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which clearly favors the claimant.  See 38 C.F.R. 
§ 3.310 (effective October 10, 2006).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  A layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

According to various statements submitted by the veteran, in 
addition to his March 2007 videoconference hearing testimony, 
the veteran is claiming that his service-connected left ankle 
disability has affected his gait such that, over time, he has 
developed a left knee condition.  According to a VA 
orthopedic consult dated in November 2004, the veteran states 
that he began noticing left knee pain three years earlier, 
sometime in 2001.   

In this regard, the veteran does not allege, the evidence 
does not support, and the Board will not consider, service 
connection for a left knee condition as directly related to 
military service in the early 1960s.  

Service connection requires competent evidence of current 
diagnosis of the claimed disability.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.  Private medical treatment 
records from "J.K.," M.D., dated in August and September of 
2005 indicate that the veteran currently is diagnosed and 
treated for left knee chondromalacia, osteoarthritis, and a 
meniscus tear.  Dr. J.K. in a September 2005 letter also 
recommends arthroscopic surgery for these conditions.  
Consequently, there is sufficient evidence of current left 
knee conditions.    

With regard to medical evidence addressing the existence of a 
secondary relationship between his left knee and his service-
connected left ankle, the record reflects one favorable 
private medical opinion, as well as one unfavorable opinion 
from a VA examiner.   

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

With regard to the negative opinion, in February 2005 the 
veteran underwent a VA examination.  The examiner noted pain 
and swelling in the veteran's left knee.  He diagnosed the 
veteran with a possible meniscal tear in the left knee.  The 
examiner opined that there was no medical nexus between the 
veteran's left ankle and left knee.  He explained that there 
was no varus or valgus alignment to his left ankle that would 
affect his knees.  He concluded that the veteran's left knee 
symptoms are not caused by or the result of his left ankle.  
The examiner stated that he reviewed the veteran's history in 
the claims folder.   

As to the positive opinion, Dr. J.K. indicated in a September 
2005 letter that an ankle condition in one extremity would 
result in a gait disturbance ultimately leading to further 
problems in the same extremity.  This physician went on to 
state that he considered "the underlying left ankle injury 
in the context of causing further problems in the left leg."  
This physician did not have access to the claims folder.    

Even though Dr. J.K. did not have access to the claims 
folder, for several reasons the Board finds that Dr. J.K.'s 
favorable opinion regarding secondary service connection is 
more probative than that of the VA examiner.  

First, Dr. J.K. is an orthopedic specialist who treated the 
veteran for several months.  He also performed a magnetic 
resonance imaging (MRI) study.  In contrast, the VA examiner 
specializes in internal medicine, did not perform an MRI, and 
did not even offer a clear diagnosis.  Specifically, the VA 
examiner stated that the veteran "could possibly" have a 
meniscal injury.  The VA examiner suggested that an MRI 
should be performed, but he did not actually follow up and 
have one performed.  He also opined that there was no varus 
alignment to the veteran's left leg that would affect the 
veteran's knees.  In contrast, Dr. J.K. in August 2005 
actually obtained X-rays that revealed a "slight varus 
alignment on the left."  Overall, Dr. J.K.'s records are 
more comprehensive and supported by clinical testing.  

Second, although Dr. J.K. did not review the claims folder 
when he offered his opinion, a review of the medical evidence 
in the claims folder could not have significantly altered the 
outcome of his findings regarding secondary service 
connection.   In this regard, his opinion was based on the 
veteran's credible reported history.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VA cannot 
reject a medical opinion simply because it is based on a 
history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  
  
The veteran reported a left ankle fracture in service that 
has worsened over the years and developed into traumatic 
arthritis.  His left knee complaints began many years after 
service, and are not related to any specific post-service 
injury.  Service, VA, and private records support the 
veteran's reported history to Dr. J.K.  Consequently, as the 
veteran's reported history is credible and accurate, a review 
of the claims folder would not have altered Dr. J.K.'s 
positive opinion as to secondary service connection.  The 
service and post-service medical record also lends some 
circumstantial support to Dr. J.K.'s positive opinion.    

Therefore, the Board finds there is competent medical 
evidence of record that demonstrates a secondary relationship 
between the veteran's left knee condition and his service-
connected left ankle disability.  Velez 11 Vet. App. at 158.  
Overall, the Board finds that the VA examination and opinion 
is of limited probative value compared to the Dr. J.K.'s 
private opinion and accompanying treatment records.    
  
Accordingly, resolving any doubt in the veteran's favor, the 
Board concludes the preponderance of the evidence supports 
service connection for a left knee condition as secondary to 
a service-connected left ankle disorder.  38 U.S.C.A. § 
5107(b).  The appeal is granted.  The nature and extent of 
his left knee disorder is not at issue before the Board at 
this time.  

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

ORDER

Service connection for a left knee condition as secondary to 
a service-connected left ankle disability is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


